Name: Council Regulation (EEC) No 1608/79 of 24 July 1979 fixing the guide price for castor seed for the 1979/80 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 7 . 79 Official Journal of the European Communities No L 190/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1608/79 of 24 July 1979 fixing the guide price for castor seed for the 1979/80 marketing year cally that this price shall be fixed at a fair level for producers, having regard to the supply requirements of the Community ; whereas, to this end , a balanced relationship should be maintained between this price and the price which may be obtained for substitute crops and , in particular, from those of other oil seed ; Whereas the guide price must be fixed for a standard quality to be determined taking into account the average quality of the seed harvested in the Commu ­ nity ; whereas the quality laid down for the 1978/79 marketing year meets this requirement and can accord ­ ingly be used for the following marketing year, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 2874/77 of 19 December 1977 laying down special measures for castor seed ('), and in particular Article 1 ( 1 ) and (3) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment (2 ), Having regard to the opinion of the Economic and Social Committee (3 ), Whereas subparagraph 1 of Article 1 ( 1 ) of Regulation (EEC) No 2874/77 provides that a guide price for castor seed falling within subheading 12.01 B of the Common Customs Tariff shall be fixed annually ; Whereas, when this price is fixed , account should be taken of the objectives of the common agricultural policy and of the contribution which the Community desires to make to the harmonious development of world trade ; whereas the objectives of the common agricultural policy are in particular to ensure a fair standard of living for the agricultural community, and to ensure that supplies are available and reach consumers at reasonable prices ; Whereas the third subparagraph of Article 1 ( 1 ) of Regulation (EEC) No 2874/77 provides more specifi ­ Article 1 For the 1979/80 marketing year, the guide price for castor seed shall be 51-54 ECU per 100 kilograms . Article 2 The price referred to in Article 1 shall relate to seed :  in bulk , of sound, genuine and merchantable quality , and  with an impurity content of 2 % and, for the seed as such , humidity and oil contents of 14 and 45 % respectively . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 332, 24 . 12 . 1977, p . 1 ( 2 ) OJ No C 93, 9 . 4. 1979 , p . 49 . 3 OJ No C 171 , 9 . 7 . 1979 , p . 1 . No L 190/2 Official Journal of the European Communities 28 . 7 . 79 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 July 1979 . For the Council The President ]. GIBBONS